NO. 12-15-00067-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

IN RE:                                             §

JODY FORD MCCREARY,                                §       ORIGINAL PROCEEDING

RELATOR                                            §

                                   MEMORANDUM OPINION
                                       PER CURIAM
        Relator Jody Ford McCreary filed a petition for writ of mandamus complaining of the
trial court’s order denying Relator’s motion for judgment nunc pro tunc. Relator asserts in this
proceeding that the judgment of conviction in the underlying criminal case erroneously states
that he pleaded guilty and that the trial court abused its discretion by failing to correct the error.
        “The purpose of a nunc pro tunc judgment is to provide a method for trial courts to
correct the record when there is a discrepancy between the judgment as pronounced in court and
the judgment reflected in the record.” Blanton v. State, 369 S.W.3d 894, 897-98 (Tex. Crim.
App. 2012). Nunc pro tunc judgments are for correction of clerical errors only. State v. Bates,
889 S.W.2d 306, 309 (Tex. Crim. App. 1994). “A clerical error is one which does not result
from judicial reasoning or determination.” Ex parte Poe, 751 S.W.2d 873, 876 (Tex. Crim. App.
1988). An order denying a motion for judgment nunc pro tunc is not appealable. Ex parte
Ybarra, 149 S.W.3d 147, 148-49 (Tex. Crim. App. 2004). Therefore, the appropriate remedy for
denial of a motion for judgment nunc pro tunc is mandamus in the court of appeals. Id.
        In an original proceeding, the relator is required to file an appendix as part of his petition
and also a record. See TEX. R. APP. P. 52.3(k), 52.7. The contents of both are prescribed by the
rules of appellate procedure. See TEX. R. APP. P. 52.3(k)(1), 52.7(a). Here, Relator did not
provide an appendix and a record.         Without an appendix and a record, we are unable to
determine that Relator is entitled to mandamus relief. Accordingly, we deny Relator’s petition
for writ of mandamus.
Opinion delivered March 25, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          MARCH 25, 2015


                                        NO. 12-15-00067-CR


                                   JODY FORD MCCREARY,
                                           Relatort
                                              V.
                                   HON. KERRY L. RUSSELL,
                                          Respondent


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-1110-10)

                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by JODY FORD MCCREARY, who is the relator in Cause No.007-1110-10, pending on the
docket of the 7th Judicial District Court of Smith County, Texas. Said petition for writ of
mandamus having been filed herein on March 19, 2015, and the same having been duly
considered, because it is the opinion of this Court that a writ of mandamus should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby DENIED.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.